RECORD IMPOUNDED

                        NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5787-14T3
                                                  A-5788-14T3

NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

        Plaintiff-Respondent,

v.

E.F. and F.F.,

        Defendants-Appellants.

______________________________

IN THE MATTER OF M.C.L., S.F.
and C.F., Minors.
________________________________

              Submitted March 8, 2017 – Decided May 10, 2017

              Before Judges Fuentes, Simonelli and Gooden
              Brown.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Family Part, Hudson
              County, Docket No. FN-09-0359-11.

              Joseph E. Krakora, Public Defender, attorney
              for appellant E.F (Dana Citron, Designated
              Counsel, on the briefs).

              Joseph E. Krakora, Public Defender, attorney
              for appellant F.F. (Fabiola Ruiz-Doolan,
              Designated Counsel, on the briefs).
             Christopher S. Porrino, Attorney General,
             attorney for respondent (Andrea M. Silkowitz,
             Assistant Attorney General, of counsel;
             Jonathan Villa, Deputy Attorney General, on
             the brief).

             Joseph E. Krakora, Public Defender, Law
             Guardian,   attorney  for   minors   (Charles
             Ouslander, Designated Counsel, on the brief).

PER CURIAM

     Defendants E.F.1 (mother) and F.F. (father) appeal from the

Family Part's October 17, 2011 order.         Following a fact-finding

hearing, the trial court determined that defendants abused and

neglected their three children, M.C.L.,2 a boy born in October

1994, C.F., a girl born in April 2003, and S.F., a girl born in

August   2006.      Specifically,   the   court   found   that   defendants

committed educational and environmental neglect and failed to

maintain suitable housing within the meaning of N.J.S.A. 9:6-

8.21(c)(4).      The October 17, 2011 order became final on entry of

an   April    30,   2015   order    terminating    litigation     following




1 Pursuant to Rule 1:38-3(d)(12), we use initials to protect the
confidentiality of the participants in these proceedings.

2 F.F. is M.C.L.'s stepfather. M.L., M.C.L.'s biological father,
was named as a defendant in the complaint for custody. However,
no allegations of abuse or neglect were asserted against him and,
after the removal, M.C.L. was placed in his care.



                                     2                              A-5787-14T3
reunification.3       The matters are consolidated for this opinion.

Based   on    our   review    of   the   record    and   the   applicable     legal

principles, we affirm.

                                         I.

       At the October 17, 2011 fact-finding hearing, the Division

of    Child   Protection     and   Permanency      (Division)       presented    the

testimony of Mr. K., the principal of C.F.'s and S.F.'s school in

New Jersey, and Lori Colon, a Division caseworker.                    Defendants,

who are married, testified on their own behalf and produced their

landlord, Mr. D., as a witness.               Numerous documentary exhibits,

including photographs, were also moved into evidence.

       Mr. K. testified that during the first four months of the

2010-11 school-year, C.F.'s and S.F.'s teachers expressed concerns

about the children attending school "with soiled and stained

clothing" and un-brushed hair.           The nurse also expressed concerns

because there were "multiple cases of lice" reported. In addition,

Mr. K. testified that C.F. had twenty-five unexcused absences and

six    unexcused    late     attendances.         According    to    Mr.   K.,   the

children's excessive absences were referred to a truancy officer.



3 M.C.L. was not returned to defendants' custody.         Rather,
following a dispositional hearing conducted pursuant to N.J. Div.
of Youth & Family Servs. v. G.M., 198 N.J. 382 (2009), custody of
M.C.L. was transferred to M.L. See N.J.S.A. 9:6-8.45; N.J.S.A.
9:6-8.47(a).

                                         3                                  A-5787-14T3
When Mr. K. tried to address these concerns with E.F. on a few

occasions, she was unresponsive.                 On one occasion, when C.F.'s

teacher tried to discuss her concerns at a back-to-school night,

E.F. appeared "disoriented" and walked out of the room in the

middle of the conversation.          As a result, Mr. K. made two separate

referrals to the Division.           Sometime after Christmas, Mr. K. was

advised that the family moved to New York.                     However, the school

was never formally notified of the move and was never requested

to forward the children's school records.

     Colon testified that when the Division received the referral

from the school in December of 2010, she went to the family's home

in New Jersey on December 17, 2010.               Upon arrival, Colon observed

defendants getting into a vehicle.                    After identifying herself,

Colon   inquired     about    the   children's         whereabouts.     Defendants

advised her that the children were in South Jersey with relatives

but could not provide an address or a contact number.                   Defendants

told Colon that they were leaving New Jersey and moving to New

York,   and   sped     off.         Colon       was    later   contacted   by   the

Administration for Children's Services (ACS), the child welfare

agency in New York.      ACS was investigating concerns regarding the

children's education because they were not enrolled in school in

New York.     Once Colon provided ACS with the family's history in



                                            4                              A-5787-14T3
New Jersey, the New Jersey case was closed and the allegations

were determined to be unfounded.

       On March 10, 2011, the Division received another referral

involving the family alleging that they were living in deplorable

conditions at the same address in New Jersey where Colon had

previously encountered them.        When Colon arrived at the home, E.F.

refused to let her in, prompting Colon to contact the police for

assistance.      Once the police arrived, Colon was able to access the

home and interview the children.            According to Colon, the children

appeared dirty and unkempt.        Their hair appeared to be "greasy and

oily[,]"   their    "fingernails      had    dirt     under   it[,]"       and     their

"clothes were dirty."       S.F. was not wearing socks and "her feet

were   black."      When   asked   about      their    hygiene,      the    children

responded that M.C.L. "bathes every other day" and the girls "bathe

together maybe two or three times a week."                    When asked whether

they had eaten that day, the children replied that the only thing

they had eaten for the entire day was a bagel.

       The children told Colon that they lived in Queens but had

been back in New Jersey for approximately two to three nights.

Sixteen-year-old      M.C.L.   told    Colon     that    he    was   the     primary

caregiver for his sisters when their parents were not home. M.C.L.

stated that although his mother informed him that he was enrolled

in a high school in New York, he had not yet started to attend.

                                       5                                         A-5787-14T3
M.C.L. stated that he last attended school in December of 2010

when he attended a high school in New Jersey.              His high school

attendance report reflected fifty-four unexcused absences during

that time period.

     When Colon inquired about substance abuse issues in the home,

M.C.L. stated that his father F.F. was in a drug rehabilitation

facility and his mother E.F. takes medications for back pain.

During Colon's interview with the children, E.F. entered the room

in a state of panic and admitted that F.F. "beats" her.           Both C.F.

and S.F., then seven and four years old respectively, admitted

witnessing their father's domestic abuse of their mother.                C.F.

recalled an incident in which her father threw her mother against

the wall. M.C.L. denied witnessing any domestic abuse but admitted

hearing it.

     When      Colon   interviewed   E.F.,    she   was   "irrational"    and

"unfocused."     She told Colon that they were in New Jersey to visit

friends and gather their belongings before returning to New York.

She admitted taking Oxycontin and Xanax but indicated that the

medications were prescribed for back pain.            At Colon's request,

E.F. eventually provided her with the prescription containers.

Colon noted that although the prescriptions were filled three days

prior,   the    containers   were    empty.    E.F.   explained   that   the



                                      6                             A-5787-14T3
landlord's son may have stolen her pills because he was a drug

addict.

      After   completing   the   interviews,   Colon   conducted   a   home

inspection.    Colon described the home as a two family house.            On

the first floor, there was no electricity and the refrigerator had

a minimal amount of food.        One bedroom on the first floor was

piled high with their belongings, leaving no room to walk into the

room.    On the second floor, the mattress, where all three children

slept, was dirty, stained, smelled of urine, had no sheets, and

was located on the floor.        Colon described the second floor as

"unsuitable for the children" and the home as "deplorable" with

garbage all over the floor.      Colon took photographs depicting the

condition of the home, which were admitted into evidence during

the hearing.

      Based on the condition of the home, the appearance of the

children, the excessive school absences, and the exposure to

domestic violence, the Division executed an emergency removal of

all three children pursuant to N.J.S.A. 9:6-8.29 to 8.30.           M.C.L.

was placed with his biological father and the girls were placed

in an approved resource home.      The Division filed an order to show

cause and a protective services complaint seeking custody of the

children pursuant to N.J.S.A. 9:6-8.21 to -8.73 and N.J.S.A. 30:4C-

12.     At the show-cause hearing conducted on March 14, 2011, the

                                    7                              A-5787-14T3
court approved the Division's emergency removal and granted the

Division continued custody of the children.

       At the fact-finding hearing, E.F. produced a lease for their

New York apartment dated December 11, 2010 and a utility bill

dated March 8, 2011.         According to E.F., she was able to enroll

C.F. in school in New York with the cable bill but needed the

utility bill to enroll M.C.L.             F.F. testified that they began

moving their belongings from the New Jersey address to the New

York apartment in November 2010 so that he could be closer to his

job.    E.F. testified that on March 10, 2011, they had only been

in New Jersey for one night to gather the rest of their belongings

and to take C.F. to the doctor.           However, once the children were

removed from their care, they moved back to the New Jersey address

to facilitate visitation with the children.

       Both E.F. and F.F. attributed the excessive school absences

to the girls contracting head lice. E.F. attributed the children's

appearance on March 10, 2011, to the move.         E.F. admitted that the

children had only eaten bagels and cereal on March 10, 2011, when

the Division caseworker arrived, but claimed that they were about

to   leave   for   dinner.     In   addition,   E.F.   testified   that   the

electricity had been on the night before and was only shut off

late in the day on March 10, 2011.



                                      8                             A-5787-14T3
       E.F. testified that she suffered from herniated discs and was

prescribed Oxycontin for back pain.                 She explained that the

prescription containers were empty on March 10, 2011, because she

kept   the   pills   in    other   locations.        F.F.   admitted   abusing

Oxycodone.      He testified that from December 15 to 25, 2010, he was

in an in-patient rehabilitation program for substance abuse and,

thereafter,     complied   with    the   after-care    requirements.           F.F.

testified that he suffered from Post-Traumatic Stress Disorder

since 2003 when he returned from Afghanistan and left the military.

       Mr. D., defendants' friend and former landlord, testified for

defendants.      According to Mr. D., defendants arrived at the New

Jersey property on March 9, 2011, and stayed overnight.                    Mr. D.

testified that on March 10, 2011, the police responded to the

property because his son made a false report against him after

they had an altercation. Upon arrival, despite Mr. D.'s assurances

that defendants did not live there and that he was in the process

of renovating the property, the police reported the deplorable

condition of the property to the Division.            Mr. D. also testified

that the electricity was shut off on the first floor at 4:00 p.m.

that day.

       Following summation, the court issued an oral opinion from

the    bench,   finding    that    the   Division    met    its   burden     by    a

preponderance of the evidence and established that defendants

                                         9                                 A-5787-14T3
abused and neglected their children by failing to exercise a

minimum degree of care in providing the children with adequate

clothing, shelter, and education.    The court found the conduct of

both defendants to be suspect.      In particular, the court noted

that it was "highly unusual" that defendants were unable to provide

an address or a phone number to the Division caseworker for the

children when they claimed that the children were in South Jersey

with a relative during the December 17, 2010 encounter.    Further,

the court found it "very interesting" that F.F. "was in rehab and

his choice of drug was oxycodone, the very same medication that

[E.F.] had for her back."     The court also discredited E.F.'s

testimony that the prescription containers were empty on March 10,

2011, when she was directed by the Division caseworker to produce

them, because the pills were located elsewhere.

     Regarding the children's schooling, the court recounted:

               We first have the testimony of the
          principal of the school who came in here and
          testified to the [c]ourt that the two children
          of [F.F. and E.F.] were in his school from the
          period of September when school started, he
          said in or around the 2nd or the 9th, through
          and until prior to the Christmas holiday.
          During that period of time, . . . the two
          girls apparently together were out of school
          for [twenty-five] days.    Also, the children
          had been marked tardy six additional times[.]

The court explained that if the children "were under doctor's care

for lice" or "were sick," defendants had a duty to notify the

                               10                           A-5787-14T3
school.   However, since the school "marked every single one of

these [twenty-five] days as being unexcused[,]" defendants failed

in their duty.

     In addition, in connection with the move to New York, the

court explained that

               [i]t is incumbent upon a parent or
          parents or both if there is going to be a move
          . . . to notify the school that the children
          will   no   longer  be   present   there,   to
          immediately tell the school to send whatever
          the school records are of these children to
          the next school that the children will be
          going to.

               It is also incumbent upon parents if they
          are moving to make sure that they have all of
          these documents prior to any move so that when
          they arrive in New York after the Christmas
          vacation they can then immediately put the
          children into the appropriate school where
          they live.   Apparently, no such request was
          made of the school in [New Jersey] and no such
          request was given to the schools in New York
          because by their own evidence the New York
          City Department of Education indicated that
          [E.F.] visited [the] high school registration
          center on February [] 8th. That is at least
          one month plus one week after they had moved
          to New York, which means that the older boy
          was not only out of school for [fifty-four]
          absences . . . and . . . one-half of the time
          that he was supposed to be in school from
          September to December he was not in school and
          was not there with any excused absences and
          he didn't get back to school until February
          because neither parent . . . apparently had
          no interest or no understanding of how people
          are supposed to take children from one school
          to another school.


                               11                          A-5787-14T3
     Regarding the children's appearance and living conditions,

the court noted:

                [Mr. K.] also testified that several of
           the teachers had concerns, and he as the
           principal apparently was aware of those
           concerns, regarding the children's unkempt
           situation while in the school. He described
           stained clothing, dirty clothing, hair that
           had not been brushed and based on this he made
           or the school made a referral to the Division.

                . . . .

                Then we go into the March 10th [2011]
           referral.    The agency received information
           that the family was "living" in a home that
           was filthy, garbage all over, with one bed and
           no utilities. [Colon] visited this house and
           on that day she did, in fact, find garbage all
           over the house and we saw pictures of that.
           She said the home was filthy. There was one
           bed there for all of the children to sleep.
           There were no utilities on the first floor.
           The children's hair was greasy, their clothes
           dirty and the oldest child said that the last
           time he was in school was before Christmas in
           [New Jersey]. Now, this is March 10th. So,
           now we have him out of school for three months.

The court noted further that the children "witnessed domestic

violence between [E.F.] and [F.F.]."   The court concluded that the

children "were not protected, were not given clean clothes to

wear, were not looked after to make sure that they were not

unkempt, [and] were allowed to see and hear violence in the

home[.]"   The court concluded that defendants were "clearly . . .

in violation of [N.J.S.A. 9:6-8.21(c)(4)]."


                                12                           A-5787-14T3
       On appeal, E.F. argues:

            POINT I.

            BECAUSE THE EVIDENCE WAS INSUFFICIENT TO
            SUPPORT THE TRIAL COURT'S FINDING OF ABUSE AND
            NEGLECT, THIS COURT SHOULD REVERSE.

                 [A.]4 THE COURT BELOW ERRED IN
                 FINDING A TITLE 9 VIOLATION UNDER
                 N.J.S.A. 9:6-8.21(c)(4)(a).

                       1.   [E.F.] DID NOT FAIL TO
                       EXERCISE THE MINIMUM DEGREE OF
                       CARE IN SUPPLYING CLOTHING,
                       SHELTER OR EDUCATION.

                       2.   THE CHILDREN WERE NOT
                       IMPAIRED OR IN IMMINENT DANGER
                       OF BECOMING IMPAIRED.

                 [B.] THE COURT BELOW ERRED BECAUSE
                 IT ANALYZED [E.F.'s] PRESCRIPTION
                 DRUG USE AND DOMESTIC VIOLENCE
                 ALLEGATIONS UNDER AN INAPPLICABLE
                 SUBSECTION OF TITLE 9.

F.F. raises the following points for our consideration:

            I.   THE DIVISION FAILED TO SHOW THAT [F.F.]
            FAILED TO "EXERCISE A MINIMUM DEGREE OF CARE"
            UNDER N.J.S.A. 9:6-8.21(c)(4)(b).

            II. THE DIVISION FAILED TO PROVE THAT THE
            CHILDREN WERE AT SUBSTANTIAL RISK OF IMMINENT
            HARM UNDER [F.F.'s] CARE.

            III. NEW JERSEY LACKED JURISDICTION OVER THIS
            CASE BECAUSE THE PARTIES WERE RESIDENTS OF NEW
            YORK.

            [IV]. [F.F.] HAD THE RIGHT TO COUNSEL DURING
            THE ORDER TO SHOW CAUSE HEARING AND THE COURT

4   We have renumbered E.F.'s sub-parts for clarity.

                                  13                         A-5787-14T3
            DID NOT ENSURE THAT HE UNDERSTOOD HIS FIFTH
            AMENDMENT RIGHT AGAINST SELF-INCRIMINATION TO
            SECURE A CLEAR WAIVER.

                                II.

       Our scope of review on appeal is narrow.   "[F]indings by the

trial judge are considered binding on appeal when supported by

adequate, substantial and credible evidence" in the record.      N.J.

Div. of Youth & Family Servs. v. Z.P.R., 351 N.J. Super. 427, 433

(App. Div. 2002) (quoting Rova Farms Resort, Inc. v. Inv'rs Ins.

Co. of Am., 65 N.J. 474, 484 (1974)).        We accord particular

deference to a Family Part judge's fact-findings "[b]ecause of the

Family Part's special jurisdiction and expertise in family matters

[.]"   N.J. Div. of Youth & Family Servs. v. T.M., 399 N.J. Super.
453, 463 (App. Div. 2008) (citing Cesare v. Cesare, 154 N.J. 394,

413 (1998)).   We recognize that the judge had "the opportunity to

make first-hand credibility judgments about the witnesses who

appear on the stand; [and had] a feel of the case that can never

be realized by a review of the cold record."      N.J. Div. of Youth

& Family Servs. v. M.C. III, 201 N.J. 328, 342-43 (2010) (quoting

N.J. Div. of Youth & Family Servs. v. E.P., 196 N.J. 88, 104

(2008)).

       Even where there are alleged errors in the trial court's

evaluation of underlying facts, a reviewing court "will accord

deference unless the trial court's findings went so wide of the

                                 14                          A-5787-14T3
mark that a mistake must have been made."           N.J. Div. of Youth &

Family Servs. v. M.M., 189 N.J. 261, 279 (2007) (citations and

internal quotations omitted).         When the issue presented turns on

a   legal   conclusion    derived   from   the   family   court's    factual

findings, however, this court accords no deference.              N.J. Div. of

Youth & Family Servs. v. A.R., 419 N.J. Super. 538, 542-43 (App.

Div. 2011).

      Abuse and neglect cases are fact sensitive and "[e]ach case

requires    careful,     individual    scrutiny"   as     many    cases    are

"idiosyncratic."       N.J. Div. of Youth & Family Servs. v. P.W.R.,

205 N.J. 17, 33 (2011).       The burden is on the Division to prove

abuse or neglect by a preponderance of the "competent, material

and relevant evidence[.]"       N.J.S.A. 9:6-8.46(b); see also N.J.

Dep't of Children & Families v. A.L., 213 N.J. 1, 22 (2013).               The

trial court in turn determines whether the child is abused or

neglected by "the totality of the circumstances[.]"                 Dep’t of

Children & Families v. G.R., 435 N.J. Super. 392, 401 (App. Div.

2014).

      N.J.S.A. 9:6-8.21(c)(4) provides that an "abused or neglected

child" means an individual under the age of eighteen

            whose physical, mental, or emotional condition
            has been impaired or is in imminent danger of
            becoming impaired as the result of the failure
            of his parent or guardian . . . to exercise a
            minimum degree of care (a) in supplying the

                                      15                              A-5787-14T3
            child with adequate food, clothing, shelter,
            education, medical or surgical care though
            financially able to do so or though offered
            financial or other reasonable means to do so,
            or (b) in providing the child with proper
            supervision or guardianship, by unreasonably
            inflicting or allowing to be inflicted harm,
            or substantial risk thereof, including the
            infliction of excessive corporal punishment;
            or by any other acts of a similarly serious
            nature requiring the aid of the court[.]

      The statute does not require that the child experience actual

harm, and, in the absence of actual harm, "a finding of abuse and

neglect can be based on proof of imminent danger and substantial

risk of harm."     A.L., supra, 213 N.J. at 23 (citing N.J.S.A. 9:6-

8.21(c)(4)(b)).        While   the    Division   must   demonstrate      "the

probability of present or future harm" to the child, "the court

'need not wait to act until a child is actually irreparably

impaired by parental inattention or neglect.'"          N.J. Div. of Youth

& Family Servs. v. S.S., 372 N.J. Super. 13, 24 (App. Div. 2004)

(quoting In re Guardianship of D.M.H., 161 N.J. 365, 383 (1999)),

certif. denied, 182 N.J. 426 (2005).

      A "minimum degree of care," as required by N.J.S.A. 9:6-

8.21(c)(4) does not refer to merely negligent conduct, but "refers

to   conduct    that   is   grossly   or   wantonly   negligent,   but   not

necessarily intentional."       Dep't of Children & Families v. T.B.,

207 N.J. 294, 299-300 (2011) (internal quotation marks and citation

omitted).      "Conduct is considered willful or wanton if done with

                                      16                            A-5787-14T3
the   knowledge    that    injury    is    likely    to,   or     probably     will,

result[,]" and "can apply to situations ranging from 'slight

inadvertence to malicious purpose to inflict injury.'"                   G.S. v.

Dep't of Human Servs., 157 N.J. 161, 178 (1999) (quoting McLaughlin

v. Rova Farms, Inc., 56 N.J. 288, 305 (1970)).

      The essence of gross of wanton negligence is that it "implies

that a person has acted with reckless disregard for the safety of

others."     Id.   at   179.      While    gross    negligence      requires      "an

indifference to the consequences," Banks v. Korman Assocs., 218
N.J. Super. 370, 373 (App. Div. 1987) (internal quotation marks

and citation omitted), a parent's actual intent to cause harm is

not necessary.     G.S., supra, 157 N.J. at 179.            However, if the act

or omission is intentionally done, "whether the actor actually

recognizes the highly dangerous character of [his or] her conduct

is irrelevant[,]" and "[k]nowledge will be imputed to the actor."

Id. at 178.        Such knowledge is imputed "[w]here an ordinary

reasonable    person      would   understand        that   a     situation     poses

dangerous risks and acts without regard for the potentially serious

consequences[.]"       Id. at 179.

      In   addition,    "the   elements     of   proof     are    synergistically

related" and "[o]ne act may be substantial or the sum of many acts

may be substantial" to prove abuse or neglect.                 N.J. Div. of Youth

& Family Servs. v. V.T., 423 N.J. Super. 320, 329-30 (App. Div.

                                      17                                     A-5787-14T3
2011) (citation and internal quotation marks omitted).    However,

if an isolated act "appears to be aberrational[,]" labeling the

parent a child abuser may be inappropriate.    Dep't of Children &

Families v. K.A., 413 N.J. Super. 504, 512-13 (App. Div. 2010),

appeal dismissed, 208 N.J. 355 (2011).   See also N.J.A.C. 3A:10-

7.5(b)(3)5 (recognizing the isolated or aberrational nature of the

conduct as a mitigating factor when determining if abuse or neglect

is established).

     In this case, under the totality of the circumstances, we

agree with the court's finding of abuse and neglect because it is

supported by adequate, substantial, and credible evidence in the

record.   The court was unpersuaded by defendants' explanations

that the school absences were attributable to two bouts of head

lice, that the delay in registering the children in New York

schools was caused by the school's arduous proof of residency

requirements, and that they were not responsible for the condition

of the home because they no longer lived there and only visited

for one night.     We defer to the court's factual findings and

credibility assessments.




5 N.J.A.C. 3A:10-7.5 was codified as N.J.A.C. 10:129-7.5 until
January 3, 2017, when this regulation was re-codified in its
present form. See 49 N.J.R. 98(a) (Jan. 3, 2017).

                               18                           A-5787-14T3
      E.F. contends that while her conduct may have been "merely

negligent, it was not grossly negligent or reckless" and the

children "were not impaired or in imminent danger of becoming

impaired."     Similarly, F.F. contends that the Division failed to

prove "gross negligence" or that he failed to "exercise a minimum

degree of care when caring for his children."           We disagree.

      Then sixteen-year-old M.C.L. had fifty-four unexcused school

absences   from   September     to   December   2010   and    did   not     begin

attending school in New York until March 2011.               Then seven-year-

old C.F. had twenty-five unexcused absences and six unexcused late

attendances from September to December 2010.           By statute, a parent

of a child between the ages of six and sixteen years is legally

required to enroll a child in school and to "cause such child

regularly to attend" school.         N.J.S.A. 18A:38-25.       "The reference

to education contained in N.J.S.A. 9:6-8.21(c)(4)(a) concerns

parental encouragement to truancy of a school age child, or other

interference with normal educative processes."               Doe v. G.D., 146
N.J. Super. 419, 431 (App. Div. 1976), aff'd sub nom., 74 N.J. 196

(1977). We agree with the court's finding that defendants' conduct

was proscribed under N.J.S.A. 9:6-8.21(c)(4)(a).

      Contrary to E.F.'s contention, the Division was not required

to   present    evidence   to   establish   a    connection      between       the

children's     excessive   school    absences   and    "falling     behind       in

                                      19                                  A-5787-14T3
school."      Indeed, "[t]he main goal of Title 9 is to protect

children 'from acts or conditions which threaten their welfare.'"

G.S., supra, 157 N.J. at 176 (citation omitted).           To that end,

Title 9 addresses both actual harm to a child and conditions that

will lead to a child's actual harm.      See N.J.S.A. 9:6-8.21(c)(4).

The logical implication of E.F.'s position would be that the

Division should have waited until it became apparent that M.C.L.

and C.F. were unable to keep pace academically with students their

age before intervening. Such a position would prevent the Division

from carrying out its statutory duty to protect children.              The

Division, like the "[c]ourts need not wait to act until a child

is   actually   irreparably   impaired   by   parental   inattention    or

neglect."     D.M.H., supra, 161 N.J. at 383.

      In addition, during the first four months of the 2010-11

school-year, both C.F. and S.F. were described by school personnel

as unkempt, and wore soiled and stained clothing to school.          When

the Division caseworker interviewed them on March 10, 2011, they

were dirty and unkempt, and the condition of the home where the

children reported staying for the past two to three nights was

deplorable.     We see no reason to disturb the court's finding that,

under the totality of the circumstances, such conditions posed an

imminent danger to the children's welfare and supported a finding

of abuse and neglect in the absence of evidence that E.F. and F.F.

                                  20                             A-5787-14T3
lacked    the    financial    means    and     awareness     to   improve     these

conditions. Unlike Doe, there was no evidence that the deplorable,

dirty    and    inadequate    living   conditions     were    the    "unfortunate

incidents of poverty[.]"          Doe, supra, 146 N.J. Super. at 431.

Further, contrary to E.F.'s argument, the court did not partially

base its finding of abuse and neglect on her abuse of prescription

narcotics or the presence of domestic violence in the home.

Rather, the court noted that there was a "probability" that those

issues caused the proscribed conduct.

     F.F. asserts that "[t]here were not enough minimum contacts

between   the    family   and   the    State    of   New   Jersey"    beside     the

overnight visitation "for the Division to take jurisdiction." F.F.

continues that "the finding of abuse and neglect, based as it was

upon an improper assertions of jurisdiction over this family,

should be reversed."         We disagree.

     "It is well established that personal jurisdiction may be

specific or general, and the measure of minimum contacts required

as a predicate for a valid decretal exercise depends on which type

of jurisdiction is asserted."          N.J. Div. of Youth & Family Servs.

v. M.Y.J.P., 360 N.J. Super. 426, 459 (App. Div.), certif. denied,

177 N.J. 575 (2003), cert. denied, 540 U.S. 1162, 124 S. Ct. 1176,

157 L. Ed. 2d 1207 (2004) (citation omitted).



                                       21                                   A-5787-14T3
          A court's jurisdiction is specific if the
          cause of action arises directly out of a
          defendant's contacts with the forum state. A
          court's jurisdiction is general if the cause
          of action is not related directly to the
          defendant's contacts with the forum state, but
          is instead based on the defendant's continuous
          and systematic activities in the forum. . . .

               In the context of specific jurisdiction,
          whether   the   defendant's   contacts   were
          sufficient is determined on a case-by-case
          basis and depends on the relationship among
          the defendant, the forum, and the litigation.
          The minimum contacts requirement is satisfied
          so long as the contacts resulted from the
          defendant's purposeful conduct and not the
          unilateral activities of the plaintiff. This
          purposeful availment requirement ensures that
          a defendant will not be haled into a
          jurisdiction solely as a result of random,
          fortuitous, or attenuated contacts, and that
          [he] could reasonably anticipate being haled
          into court there.       An intentional act
          calculated to create an actionable event in a
          forum state will give that state jurisdiction
          over the actor.

          [Id. at 459-60 (internal quotation marks and
          citations omitted).]

     Here, F.F. purposefully availed himself of this forum in a

manner sufficient to satisfy the "minimum contacts" requirements.

New Jersey had personal jurisdiction over the family because from

September to December 2010, the family resided in New Jersey and

the children attended school in New Jersey.    On March 10, 2011,

when the Division received another referral involving the family,

the family was located at the same New Jersey address.     Moreover,


                               22                            A-5787-14T3
the appearance of the children and the condition of the home

allowed New Jersey to assume temporary emergency jurisdiction "to

protect   the   child[ren]   because    the   child[ren]    .   .   .    [were]

subjected to or threatened with mistreatment or abuse."             N.J.S.A.

2A:34-68(a).

     F.F. also argues that he "was prejudiced by not [being]

assigned counsel much sooner in the proceeding."           At the March 14,

2011 show-cause hearing, the court explained to F.F. that he had

"a right to an attorney at this stage of the case and every other

stage as well." However, given the emergent nature of the hearing,

there was "only one public defender available . . . on such short

notice" and she was representing E.F.         The court advised F.F. that

he could either obtain private counsel or apply for representation

by the Office of the Public Defender, and directed F.F. to complete

the application before leaving the courtroom.              The court also

permitted   F.F.   to   cross-examine    the    Division's      witness      and

introduce mitigating evidence. F.F. was later assigned an attorney

from the Office of the Public Defender who represented him at the

critical fact-finding hearing.

     F.F. claims that the lack of representation at the March 14,

2011 hearing caused him to incriminate himself by admitting that

he had previously committed domestic violence against E.F. and

underwent alcohol rehabilitation as a result.         According to F.F.,

                                  23                                    A-5787-14T3
those admissions were used against him particularly at the fact-

finding hearing.       Because this claim was not raised at the trial

level, we review it for plain error.          R. 2:10-2.

     Our Supreme Court has confirmed that "parents charged with

abuse or neglect of their children have a constitutional right to

counsel."        N.J. Div. of Youth & Family Servs. v. E.B., 137 N.J.
180, 186 (1994).        Anticipating the likelihood that a parent may

be unable to secure counsel on such short notice, the Legislature

provided parents in such actions with the following rights:

            The court shall advise the parent or guardian
            of his right to have an adjournment to retain
            counsel and consult with him. The court shall
            advise the respondent that if he is indigent,
            he may apply for an attorney through the
            Office of the Public Defender. In cases where
            the parent or guardian applies for an attorney
            through the Office of the Public Defender, the
            court may adjourn the case for a reasonable
            period of time for the parent or guardian to
            secure counsel; however, the adjournment shall
            not preclude the court from granting temporary
            relief as appropriate under the law.

            [N.J.S.A. 9:6-8.43(a).]

In N.J. Div. of Youth & Family Servs. v. H.P., 424 N.J. Super.
210, 222-23 (App. Div. 2011), we held that the trial court's

failure     to     comply   with   N.J.S.A.   9:6-8.43(a)   rendered   the

proceedings "fatally deficient[.]" However, the parent's "consent

to the manner in which the later fact finding occurred was rendered



                                     24                           A-5787-14T3
with the advice of counsel" and thereby "constituted a waiver of

his right to complain of that earlier deprivation."             Ibid.

     Here,   although   the   judge    proceeded   with   the    show-cause

hearing and did not advise defendant of his right to have an

adjournment in order to obtain counsel, we are satisfied that the

deficient manner in which the matter proceeded on March 14, 2011,

"is no longer of any relevance" and did not prejudice defendant

in the ultimate fact-finding hearing.       Id. at 222.    F.F. appealed

only the order memorializing the later finding of abuse and

neglect. His consent to the manner in which the later fact-finding

hearing was conducted constituted a waiver of his right to complain

of the earlier deprivation.

     Further, the judge who conducted the fact-finding hearing was

a different judge from the judge who conducted the show-cause

hearing.   At the fact-finding hearing, evidence of F.F.'s domestic

abuse of E.F. was elicited independently through the caseworker's

interviews of the children and E.F.          Moreover, the finding of

abuse and neglect was not premised on the children's exposure to

domestic violence in the home.    Consequently, the proceedings were

not so defective as to constitute plain error and F.F. was not

prejudiced by his earlier admissions to domestic abuse.

     Affirmed.



                                  25                                    A-5787-14T3